DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	This action is in response to applicant’s remarks/arguments filed on 12/01/2021. Currently, clams 1-19 are pending. This action is made FINAL.

Response to Arguments
	Applicant's arguments/remarks filed 12/01/2021 have been fully considered but they are not persuasive. 
	Regarding claim 1, applicant argues that the combination of Yamashita and Kihara does not disclose the limitation “wherein no wire extending along the one side is present in the forbidden region”. The Examiner respectfully disagrees. The Examiner interprets the above limitation as “there is no wire extending along the one side of the forbidden region” and would like to point out that the limitation in question does not require the entire forbidden region to be wire-free, just requires the one side to be wire-free. Furthermore, as shown in figure 1 (see top-figure below) of current application, there are wire portions within the forbidden regions 119 and 129. In figure 10 of Kihara, Kihara clearly discloses the forbidden regions (see FR21 and FR31 shown on bottom-figure below) of the two filters having respective side portions (see WF21 and WF31 of bottom-figure) that are wire-free. Therefore, the combination of Yamashita and Kihara discloses the claimed limitation in question as Kihara discloses “there is no wire (see WF21 

    PNG
    media_image1.png
    339
    351
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    576
    705
    media_image2.png
    Greyscale
	
Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (US 20130049882 A1) in view of Kihara (JP 2009225198 A).
Consider claim 1, Yamashita discloses a filter device comprising: a first filter and a second filter arranged adjacently to each other (read as the communication module 14 comprising first duplexer 40 having first filter 42 and second filter 44, figure 8, par [0045]-[0048]).
However, Yamashita discloses the duplexer 40 above but does not specifically disclose wherein each of the first filter and the second filter has one or more resonators, a plurality of terminal electrodes, and a plurality of wires connected to at least one terminal electrode out of the plurality of terminal electrodes, the first filter is arranged in a first filter region, the second filter is arranged in a second filter region, and the first filter region and the second filter region are arranged adjacently to each other and have at least one pair of sides opposing to each other, and one or both of the first filter region and the second filter region has a forbidden region, wherein the forbidden region is present along and extended over one side of the pair of sides, and has a width large enough to include a terminal electrode nearest to the one side among the plurality of terminal electrodes, wherein no wire extending along the one side is present in the forbidden region.
Nonetheless, in related art, Kihara discloses a duplexer equipped with an SAW element 121 having a low pass side SAW filter 21 and a high-pass-side SAW filter 31 formed in parallel 
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kihara into the teachings of Yamashita to modify the first duplexer 40 according to the duplexer teachings of Kihara for the purpose of ensuring isolation by preventing interference between filters (see abstract of Kihara)
Consider claim 2, as applied to claim 1 above, Yamashita, as modified by Kihara, discloses wherein the first filter comprises a first filter element, and the second filter comprises a second filter element different from the first filter element (read as first filter 42 and second filter 44, figure 8, par [0045]-[0048]; low pass side SAW filter 21 and a high-pass-side SAW filter 31 in figure 10, par [0044]-[0048]of Kihara).
Consider claim 3, as applied to claim 1 above, Yamashita, as modified by Kihara, discloses wherein at least one terminal electrode in the forbidden region is not connected to any of the resonators (read as fig. 5 of Kihara discloses a terminal (an upper right GND terminal of the low-pass-side SAW filter 21) that is not connected to any resonator within a prohibition region, in figure 10, par [0044]-[0048] of Kihara).
Consider claim 4, as applied to claim 1 above, Yamashita, as modified by Kihara, discloses a second duplexer comprising a third filter and a fourth filter arranged adjacently to 
Nonetheless, in related art, Kihara discloses a duplexer equipped with an SAW element 121 having a low pass side SAW filter 21 and a high-pass-side SAW filter 31 formed in parallel left/right on a surface (a lower surface) of a piezoelectric substrate, wherein the Low-pass-side SAW filter 21 and the high-pass-side SAW filter 31 each have a plurality of terminal electrodes, and a formation region of the low-pass-side SAW filter 21 and/or of the high-pass-side SAW filter 31, along one side facing another side, does not have a wiring that extends along the one side within a region having a width that includes a terminal electrode in the closest proximity to the one side, figure 10, par [0044]-[0048].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to further incorporate the teachings of Kihara into the teachings of Yamashita, which modified by Kihara, to modify the second duplexer 50 
Consider claim 5, as applied to claim 1 above, Yamashita, as modified by Kihara, discloses the filter device according to claim 1; and a switch connected to the filter device (read as switch 12, figure 8, par [0045]-[0048]).
Consider claim 6, as applied to claim 1 above, Yamashita, as modified by Kihara, discloses the filter device according to claim 1; and an amplifier connected to the filter device (read as a power amplifier 16, a low noise amplifier 18, figure 8, par [0045]-[0048]).
Consider claim 7, as applied to claim 1 above, Yamashita, as modified by Kihara, discloses a high-frequency module including the filter device according to claim 1; and a radio frequency signal processing circuit connected to the high-frequency module (read as the communication module 14 including the duplexer 40/50, and RFIC 22 connected to the communication module 14, figure 8, par [0045]-[0048]).
Consider claim 8, as applied to claim 2 above, Yamashita, as modified by Kihara, discloses wherein at least one terminal electrode in the forbidden region is not connected to any of the resonators (read as fig. 10 of Kihara discloses a terminal (an upper right GND terminal of the low-pass-side SAW filter 21) that is not connected to any resonator within a prohibition region, in figure 10, par [0044]-[0048]).
Consider claim 9, as applied to claim 2 above, Yamashita, as modified by Kihara, discloses a third filter and a fourth filter arranged adjacently to each other (read duplexer 50 comprising third filter 52 and fourth filter 54, figure 8, par [0045]-[0048]) but does not specifically disclose the duplexer comprising wherein each of the third filter and the fourth filter has one or more second resonators, a plurality of second terminal electrodes, and a plurality of 
Nonetheless, in related art, Kihara discloses a duplexer equipped with an SAW element 121 having a low pass side SAW filter 21 and a high-pass-side SAW filter 31 formed in parallel left/right on a surface (a lower surface) of a piezoelectric substrate, wherein the Low-pass-side SAW filter 21 and the high-pass-side SAW filter 31 each have a plurality of terminal electrodes, and a formation region of the low-pass-side SAW filter 21 and/or of the high-pass-side SAW filter 31, along one side facing another side, does not have a wiring that extends along the one side within a region having a width that includes a terminal electrode in the closest proximity to the one side, figure 10, par [0044]-[0048].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to further incorporate the teachings of Kihara into the teachings of Yamashita, which modified by Kihara, to modify the second duplexer 50 according to the duplexer teachings of Kihara for the purpose of ensuring isolation by preventing interference between filters (see abstract of Kihara).
claim 10, as applied to claim 3 above, Yamashita, as modified by Kihara, discloses a third filter and a fourth filter arranged adjacently to each other (read duplexer 50 comprising third filter 52 and fourth filter 54, figure 8, par [0045]-[0048]) but does not specifically disclose the duplexer comprising wherein each of the third filter and the fourth filter has one or more second resonators, a plurality of second terminal electrodes, and a plurality of second wires connected to at least one second terminal electrode out of the plurality of second terminal electrodes, the third filter is arranged in a third filter region, the fourth filter is arranged in a fourth filter region, and the third filter region and the fourth filter region are arranged adjacently to each other and have at least a second pair of sides opposing to each other, and one or both of the third filter region and the fourth filter region has a second forbidden region, wherein the second forbidden region is present along and extended over a second one side of the second pair of sides, and has a width large enough to include a terminal electrode nearest to the second one side among the plurality of second terminal electrodes, wherein no wire extending along the second one side is present in the second forbidden region.
Nonetheless, in related art, Kihara discloses a duplexer equipped with an SAW element 121 having a low pass side SAW filter 21 and a high-pass-side SAW filter 31 formed in parallel left/right on a surface (a lower surface) of a piezoelectric substrate, wherein the Low-pass-side SAW filter 21 and the high-pass-side SAW filter 31 each have a plurality of terminal electrodes, and a formation region of the low-pass-side SAW filter 21 and/or of the high-pass-side SAW filter 31, along one side facing another side, does not have a wiring that extends along the one side within a region having a width that includes a terminal electrode in the closest proximity to the one side, figure 10, par [0044]-[0048].

Consider claim 11, as applied to claim 2 above, Yamashita, as modified by Kihara, discloses the filter device according to claim 4; and an amplifier connected to the filter device (read as a power amplifier 16, a low noise amplifier 18, figure 8, par [0045]-[0048]).
Consider claim 12, as applied to claim 3 above, Yamashita, as modified by Kihara, discloses the filter device according to claim 4; and an amplifier connected to the filter device (read as a power amplifier 16, a low noise amplifier 18, figure 8, par [0045]-[0048]).
Consider claim 13, as applied to claim 4 above, Yamashita, as modified by Kihara, discloses the filter device according to claim 4; and an amplifier connected to the filter device (read as a power amplifier 16, a low noise amplifier 18, figure 8, par [0045]-[0048]).
Consider claim 14, as applied to claim 2 above, Yamashita, as modified by Kihara, discloses the filter device according to claim 4; and an amplifier connected to the filter device (read as a power amplifier 16, a low noise amplifier 18, figure 8, par [0045]-[0048]).
Consider claim 15, as applied to claim 3 above, Yamashita, as modified by Kihara, discloses the filter device according to claim 4; and an amplifier connected to the filter device (read as a power amplifier 16, a low noise amplifier 18, figure 8, par [0045]-[0048]).
Consider claim 16, as applied to claim 4 above, Yamashita, as modified by Kihara, discloses the filter device according to claim 4; and an amplifier connected to the filter device (read as a power amplifier 16, a low noise amplifier 18, figure 8, par [0045]-[0048]).
claim 17, as applied to claim 2 above, Yamashita, as modified by Kihara, discloses communication device comprising: a high-frequency module including the filter device according to claim 2; and a radio frequency signal processing circuit connected to the high-frequency module (read as the communication module 14 including the duplexer 40/50, and RFIC 22 connected to the communication module 14, figure 8, par [0045]-[0048]).
Consider claim 18, as applied to claim 3 above, Yamashita, as modified by Kihara, discloses communication device comprising: a high-frequency module including the filter device according to claim 3; and a radio frequency signal processing circuit connected to the high-frequency module (read as the communication module 14 including the duplexer 40/50, and RFIC 22 connected to the communication module 14, figure 8, par [0045]-[0048]).
Consider claim 19, as applied to claim 4 above, Yamashita, as modified by Kihara, discloses communication device comprising: a high-frequency module including the filter device according to claim 4; and a radio frequency signal processing circuit connected to the high-frequency module (read as the communication module 14 including the duplexer 40/50, and RFIC 22 connected to the communication module 14, figure 8, par [0045]-[0048]).	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Junpeng Chen whose telephone number is (571) 270-1112.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Junpeng Chen/

Primary Examiner, Art Unit 2645